Filed 4/29/14 In re B.B. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re B.B., et al., Persons Coming Under
the Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E059934

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J242950, J242951)

v.                                                                       OPINION

A.B.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Cheryl C. Kersey,

Judge. Affirmed.

         Robert McLaughlin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, and Kristina M. Robb, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
       Defendant and appellant A.B. is the father (father) of two children, M.B and B.B

(the children), who were ages 13 and 10 years on the date of the order at issue here.

Father appeals from the juvenile court’s order after a hearing under Welfare and

Institutions Code section 366.26.1 The court terminated father’s parental rights to the

children and set adoption by their maternal grandparents as the permanent plan. Father

argues the court erred when it found the beneficial parental relationship exception to the

presumption for adoption did not apply. As discussed below, father did not maintain

regular contact and visits with M.B. In addition, father negated the benefit of his

relationship with B.B. by allowing mother to have access to B.B. without regard to court

orders or B.B.’s feelings of safety. For this reason, we affirm the juvenile court’s

terminating parental rights and selecting adoption as the children’s permanent plan.

                                    FACTS AND PROCEDURE2

       Detention

       In February of 2012, witnesses called police after they saw the children’s mother

(mother)3 kicking, slapping and beating them in a parking lot after she returned to the car

from a pizza restaurant. M.B., who was 11 years old at the time, told the responding

social worker that she and her 8-year-old brother B.B. waited in the car while their

       1 All section references are to the Welfare and Institutions Code unless otherwise
indicated.

       2 The facts and procedure of this case through the 12-month review hearing are
taken from the opinion in Court of Appeal case number E058813, filed August 19, 2013.

       3   Mother is not a party to this appeal. She is mentioned only where necessary.


                                             2
mother went to pick up a pizza. B.B. took the keys out of the ignition and they were

misplaced. When mother returned she said “Where the f____ are my keys?” Mother

kicked M.B. in the stomach twice and kicked B.B. in the groin. She slapped both

children in the face and punched B.B. in the head twice. B.B. got a bloody nose and

could not see out of his left eye for five minutes. M.B. complained of pain in her

stomach. After the keys were found, mother told the children “wait till we get home and

inside, you guys will be black and blue. Will not be able to sit, walk or see.”

          The children told the social worker that both mother and father beat them

regularly, and that the parents fought a lot. M.B. stated that father hits her “all over,” and

that as recently as three months prior father “was pounding me and hitting me over and

over and over and over.” B.B. said father hit him with a belt, or a shoe or whatever is

around. Father was also arrested. The children were detained immediately and placed in

foster care.

          The San Bernardino County Department of Children and Family Services (CFS)

filed a section 300 petition on February 17, 2012. CFS alleged the children had suffered

serious physical harm (subd. (a)) from the beatings and serious emotional damage (subd.

(c)) from the domestic violence, and that both parents failed to protect the children (subd.

(b)) because they had a history of neglect, including a previous dependency case, mother

had a history of substance abuse and father failed to protect the children from mother’s

behavior, and both parents failed to protect the children from physical abuse by the other

parent.



                                               3
       At the detention hearing held on February 21, 2012, the court found a prima facie

case for detention.

       Jurisdiction and Disposition

       In the report prepared for the jurisdiction and disposition hearing, CFS

recommended the parents not receive reunification services. The social worker reported

an interview with M.B. in which M.B. stated her parents had hit her consistently since

she was a little girl, and that she did not want to see her parents at that time. M.B.

appeared to be very angry. In an interview with B.B., B.B. described several specific

instances in which mother severely beat both himself and M.B. “It’s scary. We get hit so

many times. So we just end up going to our rooms and staying there for five hours.”

When asked individually where they wanted to live, each child said they wanted to go to

Arizona to live with their maternal grandparents.

       On May 24, 2012, both parents submitted as to jurisdiction. The juvenile court

found true each of the allegations and ordered reunification services for the parents. The

children were ordered placed with the maternal great aunt (caregiver).4 Supervised visits

were to be once per week.




       4 The social worker reports often refer to the plural “caregivers.” This appears to
be the maternal great aunt and her husband. Various other maternal family members
attended hearings, including mother’s uncle, nephew, sister, brother-in-law, and
stepfather.


                                              4
       In an updated case plan, dated June 19, 2012, the parents were to participate in

domestic violence/anger management and parenting education programs, and in

counseling to address the issues that led to the dependency.

       Father’s Request for Increased Visitation

       On August 28, 2012, CFS submitted a packet to the juvenile court reporting on

father’s positive progress in his case plan and requesting unsupervised visits with father,

possibly progressing to overnight visits. Mother was not to be present for other than

supervised visits. On September 4, 2012, minors’ counsel filed a notice of objection and

special hearing on the children’s behalf, specifying that the parents continued to threaten

the caretaker in open court and that the children were fearful to have unsupervised visits.

At the hearing held on September 19, 2012, CFS withdrew the packet and minors’

counsel withdrew the objection. Visits were to continue with supervision.

       Six-Month Review

       In the six-month status review report filed November 19, 2012, CFS

recommended the children remain in their placement and that reunification services to the

parents continue. The parents were participating in services and had decided to live apart

because they could not get along.

       Regarding visitation, the children had previously told the social worker that they

would be comfortable having unsupervised visits with their father, as long as their mother

did not attend. This appears to be why the social worker submitted the packet requesting

unsupervised visits in August 2012. The children had changed their minds as of the



                                             5
September 19 hearing on the packet and objection. Between that hearing and the six-

month review report, there were no visits. This is because the children and caretaker

called the social worker each week to state they did not want visits. In separate

conversations, each child told the social worker that they were afraid their parents would

not change and they would be hit again. Both children wanted to eventually live with

their maternal grandparents in Arizona. The social worker recommended conjoint family

counseling to overcome these issues.

       The six-month review hearing was held on November 26, 2012. After an in-

chambers conference, the children agreed to participate in visitation. The supervised

visits were to be once per week at the CFS office from 4:00 to 5:00 p.m. with mother and

5:00 to 6:00 p.m. with father. The caregiver was to transport the children to the visits.

       On December 21, 2012, CFS filed an addendum report for the further six-month

review hearing on December 31, 2012. The report’s purpose was to “update the court on

family visitations.” The parents each had their separate, back-to-back visits with the

children on November 28, and on December 5, 12 and 19. Father’s first two visits were

generally positive, while mother was quite volatile. B.B. interacted positively with father

during these first two visits, while M.B. eventually interacted with father and B.B. after

some coaxing by father. During one of the visits, father became angry when M.B. did not

want to participate in the visit and when the caregiver “appeared to be laughing.” As

M.B. and the caregiver were walking down the hallway away from the visitation room,

father yelled about how the caregiver was interfering with the reunification process, and



                                             6
raised his middle finger at the caregiver. The visit ended at that point, at about 5:20 p.m.,

because neither child wanted to continue the visit. The December 19 visit with father

went well. Both children interacted positively with father for nearly the entire visit,

despite a very negative visit with mother in the previous hour. Toward the end of the

visit B.B. appeared to be talking back to father. Father spoke to B.B. calmly about being

respectful, but B.B. appeared to find this funny and smiled throughout father’s comments.

At the end of the report, the social worker commented that the visits were deteriorating

and that the children “know how to get a reaction from their parents that are not positive

and the parents don’t seem to know how to control their tempers.” The social worker

also stated that the family urgently needed to get into family counseling but the

counseling facility did not have a licensed therapist available after school hours.

       A further six-month hearing was held on December 31, 2012. Father’s counsel and

mother’s counsel each complained that conjoint counseling had not yet been arranged and

that the caregivers were empowering the children to refuse to visit, and to not cooperate

during visits. At the conclusion of the hearing, the court ordered CFS to ensure that the

family began conjoint counseling no later than January 18, and that the counseling

sessions initially be conducted in lieu of visits.

       Twelve-Month Review and Father’s First JV-180

       In the status review report filed April 22, 2013, CFS reported that the family had

attended five conjoint counseling sessions, the parents had one session together, the

children had one session together, and each of the four had an individual session. During



                                               7
two conjoint sessions in February, the family was laughing with each other and making

jokes, but during the remainder of the sessions the family interacted negatively and acted

aggressively toward each other. The therapist terminated the family sessions after the

conjoint session on March 26, 2013, because she believed family counseling was more

detrimental than beneficial. The therapist reported that both parents maintained that the

abuse was a “lie.” The children in turn viewed the parents negatively because they did

not believe their parents could change. The therapist opined that the parents did not

recognize there was a problem and that their relationship with the children was damaged

before CFS became involved. The last session on March 26 ended early after the parents

and children continued to yell at each other and ignore the therapist’s instructions.

       On April 17, 2013, father filed a form JV-180 Request to Change Court Order.

Father challenged the juvenile court’s order of December 31, 2012, in which it continued

the children in the care of their great aunt. Father asked for a new order placing the

children with their paternal grandmother and an order continuing reunification services.

Father argued these changes would benefit the children because family reunification was

impossible with the current placement.

       CFS filed its response to the JV-180 on May 7, 2013, asking the juvenile court to

deny the petition. The paternal grandmother, with whom father asked the children to be

placed, had died.

       On May 17, CFS filed a document entitled “Additional Information to the Court”

in which it recommended that both visits and reunification services be terminated as to



                                             8
mother but continued as to father. CFS described additional volatile visits with mother,

her refusal to drug test throughout the dependency, and refusal to consent to family

counseling with a different provider unless she could choose the provider. CFS

concluded that “visits with the mother have become detrimental to the emotional health

of their children.”

       The 12-month review hearing and the hearing on father’s section 388 petition was

held on May 20, 2013. After hearing argument regarding whether father had established

a prima facie case under section 388 to merit a hearing on his petition, the court ruled that

father had not established changed circumstances or that a change of placement would be

in the children’s best interest, so the court denied the petition without a hearing.

       At the 12-month review portion of the hearing, Father testified that he had

completed all of his services, including anger management and individual counseling, in

2012. The individual counseling was with the therapist who later provided the conjoint

family counseling. Father testified that he found it to be a problem for reunification that

his children resided with maternal relatives when that side of the family no longer spoke

with mother, or with him. Father testified that, during the conjoint therapy sessions, he

would attempt to remain quiet and try to just get through the session. Father testified

that, after the conjoint counseling was cancelled, he had several visits with just himself

and the children, and that they all went well. However, the last two visits also included

mother, and they did not go as well. Father testified that he would like to have conjoint

therapy with just the children, without mother present, because the sessions that had gone



                                              9
well were the early ones in which he had taken the lead in interacting with the children.

Father asked the court to grant him visits with the children outside of therapy. He stated

that his relationship with B.B. was better than that with M.B., and that the last time they

had discussed visitation, B.B. wanted unsupervised visits with father, but M.B. wanted to

first speak with her attorney. Father understood that if he were to get the children back,

he would not be able to reunite with mother. Under questioning by the court, father

stated he had permanently separated from mother in December 2012. Father testified

that, after the children had previously been removed by CFS in 2006, the case was closed

and the children were returned to his care in 2007 on the condition that mother have no

contact with the children. In about 2008, the parents reunited and mother moved back

into the home. Father did not believe mother was a safety risk to the children. Father

admitted that he and mother fought a lot, and that he knew mother spanked the children

when he was not home, although he disagreed with mother’s actions. Father denied

hitting the children or using a belt on them.

       At the conclusion of the hearing, the juvenile court found that reasonable services

had been provided and ordered reunification services terminated as to both parents, but

allowed father to have supervised weekly visits pending the section 366.26 hearing set for

September 17, 2013. The court reasoned that father had not demonstrated a willingness

to place his children’s welfare above his relationship with his wife, and had not learned

from previous experience that the children were not safe around mother. Father timely




                                                10
filed his Notice of Intent to File Writ Petition, which petition this court denied in an

unpublished opinion.

       Supplemental Petition and Father’s Second JV-180

       On June 21, 2013, the juvenile court granted a restraining order against mother in

favor of the children, their caregivers and their attorneys. Mother had made verbal

threats after court hearings and made numerous postings on social media about her

violent plans for revenge over the CFS case.

       On June 28, 2013, CFS filed a supplemental juvenile dependency petition under

section 387 requesting a change of placement from the home of their caregiver, the

maternal aunt, to a “more restrictive level of care.” On June 18, 2013, M.B.’s school

counselor called the social worker to report that M.B. was unwilling to return to the

caregiver’s home and did not want to live there anymore because the caregiver was

“mean.” The social worker told M.B. to go home that night and called the caregiver to

ask her to bring the children to the CFS office the following day. On June 19, 2013, the

caregiver gave a 7-day notice that she wanted the children removed from her home. She

stated that, since the May hearing at which the parent’s reunification services were

terminated, the children had become defiant, disrespectful and acted like they could do

anything they wanted. The children were moved to a new foster home on June 26, 2013.

       At a hearing on the petition held on July 1, 2013, the juvenile court ordered the

children detained and directed CFS to confirm that the maternal grandparents in Arizona




                                             11
had been approved for placement through an ICPC and that they were willing to take the

children.

       On July 11, 2013, father filed a form JV-180 Request to Change Court Order

under section 388. Father challenged the juvenile court’s order of May 20, 2013,

terminating his reunification services. Father asked for a new order reinstating his

reunification services and cited as a changed circumstance the removal of the children

from their previous caregiver. Father alleged the maternal grandparents had long

interfered with his efforts to reunify with the children by influencing them against him.

       At the hearing held on July 23, 2012, the juvenile court authorized CFS to place

the children with their grandparents in Arizona so that they could begin school on time on

August 5. The court ordered father to have weekly telephone calls with the children and

monthly unsupervised day visitation, either in California or Arizona. Father’s counsel

asked that the hearing on his section 388 petition be continued so he could be present and

not miss work. The court granted the request.

       On August 6, 2013, the juvenile court held the contested jurisdiction and

disposition hearing on the supplemental petition and on father’s section 388 petition. The

children’s counsel emphasized that M.B. wanted to stay in the current placement with her

grandparents because she had been in ten different schools and did not wish to move

anymore. The court found no change of circumstances, and that it was not in the

children’s best interest to reinstate reunification services, and so denied father’s section

388 petition. The court also took jurisdiction over the children under the supplemental



                                              12
petition and confirmed their placement with the maternal grandparents in Arizona. The

court confirmed monthly unsupervised visits with father and set the section 366.26

hearing for October 15, 2013. The court expressed optimism that M.B. would join in the

unsupervised visits with father and B.B. as long as mother was not “anywhere in the

picture,” because both children were afraid of mother. Father replied “Mom’s not in the

picture.”

       Section 366.26 Hearing

       In the report prepared for the section 366.26 hearing set for October 15, 2013, CFS

recommended adoption by the maternal grandparents and termination of mother and

father’s parental rights. The children had been living with the maternal grandparents in

Arizona since July 27. The children had supervised visits with both parents on June 25,

July 2, July 9 and July 16. The visits were appropriate. On August 17, B.B. had an all-

day unsupervised visit with father that went well, but M.B. refused to participate. An

overnight visit was set for September 21. M.B. stated she did not want an overnight visit,

but would participate in a day visit. The overnight visit with just B.B. and father took

place on September 21. B.B. initially stated that the visit went well. However, he later

told his grandparents that father had called mother during the visit and put B.B. on the

telephone with mother. On October 9, 2013, the grandparents contacted CFS to report




                                            13
that mother had been present during an overnight visit at father’s house.5 B.B. told the

social worker that he felt unsafe in mother’s presence.

       At the section 366.26 hearing set for October 15, 2013, both children were present.

The children’s counsel told the court that B.B. did not want to see father. M.B. told the

court that she was not participating in visits. Father asked to set the matter for an

evidentiary hearing, which the court set for October 28. The court suspended visitation

based on the additional information about mother’s phone call and presence during the

recent unsupervised visits. The court commented, “I have had conversations with these

kids, and trust is everything, and Father violated their trust.”

       The section 366.26 hearing was held on October 28, 2013. Counsel for the

children told the court that they were “in favor of being adopted by the grandparents, and

are fine with the termination of parental rights.” Father testified on his own behalf.

Father reiterated his belief that the grandparents were interfering with his relationship

with the children. Father testified that the last two unsupervised visits with B.B. had

gone really well, and that they had bonded. Father stressed that B.B. had called him after

the last visit to confirm that B.B. had arrived home in Arizona safely and was looking

forward to the next visit. Father stated he hadn’t had any contact with M.B. in the last


       5 An “Additional Information to the Court” memo, dated October 10, 2013 and
filed October 15, is not clear regarding the date of the visit during which mother was
present at father’s home. Father’s testimony at the section 366.26 hearing on October 28,
2013, indicates this took place during an overnight visit on October 8. Father testified
that mother did not come inside his home, but stopped by without his knowledge to drop
off a camera, and that B.B. was outside at that time and spoke with mother.


                                              14
few months. Father believed that guardianship would be a more appropriate plan than

adoption because it would give him a chance to reunify with B.B. and to work on his

relationship with M.B. Regarding the condition that he not allow mother to have any

contact with the children during visits, he related, “I had talked to the—my son’s mom.

She had a camera she was going to let me borrow. She had dropped it off, and my son

just noticed his mom, and he asked her to stay and talk to him and visit with her.” Father

testified that he did not have a good relationship with the maternal grandparents and

believed if the children were adopted they would not allow him to see the children.

       After hearing argument from the parties, the juvenile court concluded that father

and M.B. had not maintained regular visitation. Regarding B.B., the court noted that

B.B. had not objected to adoption and stated he in fact wanted to be adopted. This was

based on B.B.’s lack of trust in father to keep B.B. safe from mother, despite the efforts

of B.B. and father to establish a relationship. The court concluded that the children were

likely to be adopted and that the exception for a beneficial parental relationship did not

apply in this case. The court terminated father’s parental rights and chose adoption with

the maternal grandparents as the children’s permanent plan.

       This appeal followed.

                                           DISCUSSION

       Father argues the juvenile court erred when it determined the exception to the

presumption for adoption for a beneficial parental relationship did not exist. Specifically,

father argues he had re-established a strong, parent-child relationship with B.B. and that,



                                             15
at the time of the section 366.26 hearing, it appeared they were on the brink of

reunification. Father also argues that he and M.B. had made progress on their

relationship and he wanted a “fighting chance” to establish a better relationship.

       Applicable Law

       At a section 366.26 permanency planning hearing, the juvenile court determines a

permanent plan of care for a dependent child. (In re Casey D. (1999) 70 Cal.App.4th 38,

50.) Permanent plans include adoption, guardianship, and long-term foster care. (In re

S.B. (2008) 164 Cal.App.4th 289, 296.) “Adoption, where possible, is the permanent

plan preferred by the Legislature.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 573.)

       Adoption involves terminating the legal rights of the child’s natural parents, but

guardianship and long-term foster care leave parental rights intact. (In re Autumn H.,

supra, 27 Cal.App.4th at p. 574.) “Guardianship, while a more stable placement than

foster care, is not irrevocable and thus falls short of the secure and permanent future the

Legislature had in mind for the dependent child.” (In re Lorenzo C. (1997) 54

Cal.App.4th 1330, 1344.)

       To avoid adoption and termination of parental rights at a section 366.26 hearing, a

parent has the burden of showing one or more of the statutory exceptions to termination

of parental rights set forth in section 366.26, subdivision (c)(1)(A) or (B) apply. (In re

Scott B. (2010) 188 Cal.App.4th 452, 469; In re Celine R. (2003) 31 Cal.4th 45, 53.)

These exceptions “merely permit the court, in exceptional circumstances [citation], to




                                             16
choose an option other than the norm, which remains adoption.” (In re Celine R., at p.

53.)

       The beneficial parental relationship exception applies when two conditions are

shown: the parent has “maintained regular visitation and contact with the child and the

child would benefit from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i),

italics added; In re Angel B. (2002) 97 Cal.App.4th 454, 466.) In order to show that the

child would benefit from continuing the relationship with the parent, the parent “must do

more than demonstrate . . . an emotional bond with the child”; the parent “must show that

he or she occupies a ‘parental role’ in the child’s life.” (In re Derek W. (1999) 73

Cal.App.4th 823, 827.)

       The parent must also show that the parent-child relationship “promotes the well-

being of the child to such a degree as to outweigh the well-being the child would gain in a

permanent home with new, adoptive parents. In other words, the court balances the

strength and quality of the natural parent/child relationship in a tenuous placement

against the security and the sense of belonging a new family would confer. If severing

the natural parent/child relationship would deprive the child of a substantial, positive

emotional attachment such that the child would be greatly harmed, the preference for

adoption is overcome and the natural parent’s rights are not terminated.” (In re Autumn

H., supra, 27 Cal.App.4th at p. 575.)

       “‘The balancing of competing considerations must be performed on a case-by-case

basis and take into account many variables, including the age of the child, the portion of



                                             17
the child’s life spent in the parent’s custody, the “positive” or “negative” effect of

interaction between parent and child, and the child’s particular needs. [Citation.] When

the benefits from a stable and permanent home provided by adoption outweigh the

benefits from a continued parent/child relationship, the court should order adoption.’

[Citation.]” (In re Jasmine D (2000) 78 Cal.App.4th 1339, 1349-1350.) In other words,

“[i]f severing the existing parental relationship would deprive the child of ‘a substantial,

positive emotional attachment such that the child would be greatly harmed, the

preference for adoption is overcome and the natural parent’s rights are not terminated.’

[Citation.]” (In re B.D. (2008) 159 Cal.App.4th 1218, 1235.)

       Standard of Review

       Appellate courts have traditionally applied either the substantial evidence test or

the abuse of discretion test in considering challenges to juvenile court determinations that

the parental benefit exception did not apply. (In re Scott B., supra, 188 Cal.App.4th at p.

469.) There is little, if any, practical difference between the two. (Ibid.)

       As explained in In re Jasmine D.: “‘[E]valuating the factual basis for an exercise

of discretion is similar to analyzing the sufficiency of the evidence for the ruling. . . .

Broad deference must be shown to the trial judge. The reviewing court should interfere

only “‘if [it] find[s] that . . . no judge could reasonably have made the order that he did.’

. . .”’ [Citations.]” (In re Jasmine D., supra, 78 Cal.App.4th at p. 1351.)6

       6  More recently, courts have applied a composite standard of review, recognizing
that the parental benefit exception entails both factual and discretionary determinations.
(In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315 [substantial evidence standard
                                                                    [footnote continued on next page]


                                              18
       Analysis

       Here, father had maintained regular visitation and contact with B.B., but not with

M.B. As father testified at the section 366.26 hearing on October 28, 2013, he had not

seen M.B. since their last visit on July 16, three and a half months prior. M.B. had

refused to visit with father after the children moved to Arizona at the end of July.

Previous to that, both M.B. and B.B. had refused to visit with father for several months in

the fall of 2012, and their visits in the form of conjoint family therapy in the first few

months of 2013 were at first successful, but ultimately ended in disaster.

       Father did maintain regular contact and visitation with B.B, with the exception of

the fall of 2012. The question is whether the relationship between B.B. and father was

more beneficial to B.B. than the stability he would enjoy in an adoptive home. B.B. was

relatively young, only ten years old at the time of the section 366.26 hearing. He had

lived with father for the first eight years of his life, although B.B. reported being

subjected to regular beatings during that time, including by father with a belt, shoe or

“whatever was around.” B.B. showed obvious affection for his father and looked forward

to their visits. However, the grandparents reported that B.B. acted out both before and

after visits with father. B.B. had consistently told CFS that he did not want to return to

his father’s care, stating that he did not believe his parents would change. B.B. told the


applies to factual determination whether a beneficial relationship exists, and abuse of
discretion standard applies to discretionary determination whether there is a compelling
reason to apply the exception]; In re K.P. (2012) 203 Cal.App.4th 614, 621-622 [same].)
Here, however, the facts are essentially undisputed and the question is whether the court
abused its discretion in determining that the parental benefit exception did not apply.


                                              19
court on October 15, 2013, through the children’s counsel, that he did not want to visit

with father anymore.

       Regarding B.B.’s particular needs, the CFS reports and the children’s counsel

indicate that his main needs are for stability and safety. For example, M.B., told the

children’s counsel that the school in Arizona would be the 11th school she had been to

and that, no matter what the court’s decision regarding the initial move to Arizona, she

just wanted to be in one place and not move around. Presumably B.B. had been to a

similar number of schools and had a similar desire for stability. In addition, although

B.B. had told his counsel that he wanted to attend court sessions, he chose not to attend

the session on August 6, 2013, because he did not wish to miss the second day at his new

school in Arizona. Finally, father placed in great doubt the beneficial nature of his

relationship with B.B. when father continued his longstanding behavior of using his

access to the children to allow mother to have contact with them despite court orders to

the contrary and despite the fact that the children did not feel safe around mother. Most

recently, during B.B.’s September 21, 2013, unsupervised visit with father, father called

mother and put B.B. on the telephone so he and mother could speak with one another.

Even worse, on the last unsupervised visit on October 8, 2013, father did not intervene

when mother personally stopped by his residence and spoke with B.B. As B.B. later told

the social worker about this incident, he did not feel safe about his mother being present.

Although father testified that he did not know mother would stop by to bring him the




                                            20
camera that they discussed she would lend to him, the juvenile court could certainly have

chosen not to believe this version of events.

       In sum, although B.B. did at many times enjoy and appear to value his relationship

with father, father had a history of putting mother’s desire for contact with the children

above B.B.’s interest in feeling safe in father’s care. When this is balanced against the

children’s expressed need for stability and a permanent placement in a loving home, we

conclude the trial court did not err when it concluded the beneficial parental relationship

exception to the presumption for adoption did not apply in this case.

                                           DISPOSITION

       The juvenile court’s orders terminating father’s parental rights to both children

and selecting adoption as the permanent plan are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                        RAMIREZ
                                                                                        P. J.


We concur:

KING
                           J.

CODRINGTON
                           J.




                                                21